EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below which was granted by Applicants Attorney Khosraviani Arman on April 6th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claim

Regarding claim 1, (currently amended) An artificial fingertip sliding tactile sensor, comprising: a polyvinylidene fluoride (PVDF) film, a rubber fingertip, a filling liquid, a sealing plug, a hydraulic sensor, a housing, an inner framework, strain gauges, a detection circuit and connecting bolts; 
wherein 
the artificial fingertip sliding tactile sensor is installed at an end of a bionic prosthetic hand or a manipulator; 
the rubber fingertip is a hemispherical cavity and filled with the filling liquid; an outer surface of the rubber fingertip is engraved with concentric circular textures; the PVDF film is attached to an outside of the rubber fingertip ; 
the sealing plug is provided on a side of the rubber fingertip and configured to seal the rubber fingertip; the hydraulic sensor is installed at a bottom of the sealing plug; 
the housing is a rigid cylindrical structure; a periphery and a top of the housing are thin-walled; the top of the housing is provided with a circular opening, and a bottom of the housing is 
the inner framework comprises a cylindrical head, a vertical strain rod and a base; the cylindrical head is provided at a top end of the vertical strain rod, and a bottom of the vertical strain rod is connected to the base; 
the detection circuit is provided inside the base; 
the strain gauges are respectively attached on four sides of the vertical strain rod and adjacent to the base; four circular threaded through holes are uniformly distributed on the base; 
the connecting bolts pass through the four circular smooth through holes at the bottom of the housing and are screwed into the four circular threaded through holes of the base to connect the inner framework to the housing.


Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is examiner's statement of reason for allowance.

          QIAOKANG LIANG et al. (CN101281067(A)) teaches an underwater robot four-dimensional fingertip force sensor, the sensor comprising a base, an upper cover, a sealing ring, a fingertip, an elastomer, a measurement circuit board and a digital hardware circuit board which are mutually connected, wherein an E-shaped film of the elastomer senses a normal force Fz and tangential forces Fx, Fy of a paw contact face, a thin rectangular metal sheet senses the torque Mz around the normal, and a detection circuit composed of a strain gage adhered to the elastomer converts changes in force applied to the sensor and in moment into a voltage change. 

          Hosoda et al. (US Patent 4,709,342) teaches tactile sensing apparatus, and more particularly to such apparatus well suited for detecting the finger sense of a high-function manipulator in an assembly robot or the like. And further teaches, a tactile sensing means for detecting 
tactile sense with an object to-be-handled, comprising a plurality of pressure sensing devices, a processor which processes outputs of the pressure sensing devices, and a touch device which touches the respective pressure sensing devices in common, whereby information items on pressure sense, viscosity sense and slip sense are simultaneously detected with the outputs of the pressure sensing devices which vary depending upon the direction and magnitude of a force acting on the touch device.

          BIAN YIXIANG et al. (CN105738012 (A)) teaches An artificial skin flexible tactile sensor measurement device composed of a bionic epidermal tissue layer provided with three liquid core PVDF piezoelectric polymer. The artificial skin flexible tactile sensor measurement 

          Loeb et al. (US PG-PUB 20100139418 A1) teaches a biomimetic tactile sensor that includes a dynamic pressure sensor to measure fluid pressure changes due to sliding motion of the device skin over a surface encountered in robotic and prosthetic applications. The tactile sensors mimic human fingertip and its touch receptors. Controlling grip force in a prosthetic having sensory feedback information is described.  Pressure transducers can provide sensory feedback by measuring micro-vibrations due to sliding friction. a set of sensors that work by measuring static and dynamic pressure in a fluid or gel that is trapped by the elastomeric skin.  

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “the rubber fingertip is a hemispherical cavity and filled with the filling liquid; an outer surface of the rubber fingertip is engraved with concentric circular textures; the PVDF film is attached to an outside of the rubber fingertip; the sealing plug is provided on a side of the rubber fingertip and configured to seal the rubber fingertip; the hydraulic sensor is installed at a bottom of the sealing plug; 
the housing is a rigid cylindrical structure; a periphery and a top of the housing are thin-walled; the top of the housing is provided with a circular opening, and a bottom of the housing is a flange-like structure; four circular smooth through holes are uniformly distributed on the flange-like structure; the rubber fingertip is provided on the circular opening of the housing; the inner framework comprises a cylindrical head, a vertical strain rod and a base; the cylindrical head is provided at a top end of the vertical strain rod, and a bottom of the vertical strain rod is connected to the base; the detection circuit is provided inside the base; the strain gauges are respectively attached on four sides of the vertical strain rod and adjacent to the base; four circular threaded through holes are uniformly distributed on the base; the connecting bolts pass through the four circular smooth through holes at the bottom of the housing and are screwed into the four circular threaded through holes of the base to connect the inner framework to the housing”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
4.   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628